              Case 18-19441-EPK         Doc 536     Filed 02/05/19    Page 1 of 28



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                 Case No. 18-19441-EPK

      Debtor.                                        Chapter 11
____________________________________/

               DEBTOR’S EX PARTE MOTION FOR APPROVAL OF
         AMENDMENTS TO SETTLEMENTS WITH THE TOWN OF PALM BEACH

         Debtor in Possession, 160 Royal Palm, LLC (the “Debtor”), by and through its

undersigned counsel, requests approval of amendments to the two Conditional Settlement

Agreements between: (a) the Debtor and (b) the Town of Palm Beach and the Town of Palm Beach

Code Enforcement Board (together, the “Town”) which the Court approved on November 6, 2018.

Copies of the Amended Conditional Settlement Agreements are attached hereto as Exhibits A and

B. In support, the Debtor respectfully states as follows:

         1.    On August 2, 2018 the Debtor filed a voluntary petition for relief under chapter 11

of the United States Bankruptcy Code, 11 U.S.C. §§ 1101 et seq.

         2.    The Debtor is managing its assets as a debtor in possession pursuant to §§ 1107(a)

of 1108 of the Code. No trustee, examiner, or statutory committee has been appointed in the case.

         3.    The Debtor is a Florida limited liability company---currently managed by its former

receiver Cary Glickstein---which owns prime real property consisting of a partially-constructed

hotel/condominium located at 160 Royal Palm Way, Palm Beach, Florida (the “Real Property”

or the “Project”).




{2081/000/00364553}
              Case 18-19441-EPK           Doc 536       Filed 02/05/19      Page 2 of 28



        4.      On October 3, 2018, the Debtor filed its Motion for Approval of Settlements with

the Town of Palm Beach [ECF No. 97] (the “9019 Motion”) wherein the Debtor sought approval

of two related Conditional Settlement Agreements with the Town.

        5.      The material terms of such Conditional Settlement Agreements are summarized in

the 9019 Motion. Broadly, the Conditional Settlement Agreements provide for: (a) the payment,

on or before December 31, 2018, by the Qualified Buyer1 of the Real Property, of $250,000 to the

Town to resolve certain assessments and fines relating to the Real Property; (b) abatement of the

Violation Assessment and Code Enforcement Fine through April 30, 2019; (c) extension of the

Development Approval through April 30, 2019; and an April 30, 2019 deadline for the Qualified

Buyer to deliver to the Town, and receive approval of: (i) a Third Amendment consistent with the

Development Approval; (ii) a Construction Management Agreement consistent with the

Development Approval; (iii) an application for a building permit revision for construction of the

Hotel consistent with the Development Approval; and (iv), if applicable, an application for

modification to special exemption for construction for construction and operation of the Hotel

(together, the “Deliveries”)

        6.      After notice and a hearing, the Court approved the Conditional Settlement

Agreements on November 6, 2018. ECF No. 204.

        7.      Subsequently, and due to the fact that the evidentiary hearing pertaining to certain

contested matters bearing directly upon any sale of the Real Property was rescheduled past

December 2018 to commence on January 8, 2019, the Debtor and the Town entered into the

Amended Conditional Settlement Agreements attached hereto as Exhibits A and B.




1
 Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the 9019
Motion.

{2081/000/00364553}                             2
             Case 18-19441-EPK         Doc 536     Filed 02/05/19    Page 3 of 28



       8.      The Amended Conditional Settlement Agreements merely extend the dates and

deadlines discussed above in Paragraph 5. Otherwise, the Amended Conditional Settlement

Agreements in no way modify the terms of the settlements already heard and approved by the

Court. Specifically, the Amended Conditional Settlement Agreements, as to the Town of Palm

Beach Code Enforcement Board:

               a. In Section 2, provide for the abatement of the Code Enforcement Fine through

                  May 31, 2019, rather than April 30, 2019; and

               b. In Section 3, provide that the $50,000 Settlement Amount payment be made on

                  or before February 28, 2019 rather than December 31, 2018, see Exhibit B, and

as to the Town of Palm Beach:

               a. In Section 2, provide for the abatement of the Violation Assessment through

                  May 31, 2019, rather than April 30, 2019;

               b. In Section 3, provide that the $200,000 Settlement Amount payment be made

                  on or before February 28, 2019, rather than December 31, 2018;

               c. In Section 4, provide that the Development Approval is extended through May

                  31, 2019, rather than April 30, 2019; and

               d. In Section 4, provide that the Qualified Buyer has through May 31, 2019 (rather

                  than April 30, 2019) to submit and receive approval of the Deliveries. See

                  Exhibit A.

       9.      Because the Court already approved, after notice and a hearing, the Conditional

Settlement Agreements, because the Settlement Amount payment deadlines have expired under

the original and because the Amended Conditional Settlement Agreements merely extend certain

deadlines and dates (some of which have already expired) for the benefit of the Debtor’s estate,



{2081/000/00364553}                         3
             Case 18-19441-EPK          Doc 536     Filed 02/05/19      Page 4 of 28



cause exists for the Court to grant this Motion and approve the Amended Conditional Settlement

Agreements without further notice or hearing.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order, in the form

uploaded via CM/ECF and attached hereto as Exhibit C, approving the terms of the Amended

Conditional Settlement Agreements.

                                      Respectfully Submitted,

                                      SHRAIBERG, LANDAU & PAGE, P.A.
                                      Attorneys for the Debtor
                                      2385 NW Executive Center Drive, #300
                                      Boca Raton, Florida 33431
                                      Telephone: 561-443-0800
                                      Facsimile: 561-998-0047
                                      Email: ependergraft@slp.law

                                      By: /s/ Eric Pendergraft
                                              Eric Pendergraft
                                              Florida Bar No. 91927

                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

February 5, 2019 via CM/ECF notice of electronic filing to all parties registered to receive

electronic noticing in this case and by First Class U.S. Mail to the parties on the attached Matrix.



                                                      /s/ Eric Pendergraft




{2081/000/00364553}                          4
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 5 of 28




           EXHIBIT A
             Case 18-19441-EPK         Doc 536      Filed 02/05/19    Page 6 of 28



               AMENDED CONDITIONAL SETTLEMENT AGREEMENT
        This Amended Conditional Settlement Agreement (“Settlement Agreement”) is entered
into as of January 8, 2019 between the Town of Palm Beach, a Florida municipal corporation, 360
South County Road, Palm Beach, Florida 33480 (“Town”) and 160 Royal Palm, LLC, a Florida
limited liability company, 160 Royal Palm Way, Palm Beach, Florida 33480 (“Owner”) (Town
and Owner are hereafter collectively referred to as the “Parties”).
        WHEREAS, on July 30, 2007, Town and Royal 160, LLC (“Former Owner”), the prior
Owner of the Land, as hereinafter defined, entered into a Declaration of Use Agreement, recorded
in the Official Public Records Book 21987, Page 499, of the Public Records of Palm Beach
County, Florida (the “Agreement”), and a Heart of Palm Beach Construction Management
Agreement, recorded in the Official Records Book 21987, Page 510, of the Public Records of Palm
Beach County, Florida (the “CMA”), concerning the conditional use of the land described in
Exhibit A to the Agreement (the “Land”) as a hotel and accessory uses consistent with and subject
to the conditions for the ‘Approval,’ including, among other conditions, a liquidated amount of
$2,000 per violation per day remedy (the “Violation Assessment”), as specifically set forth in the
Agreement;
      WHEREAS, the Land is described in Exhibit A, attached hereto, it is located within the
municipal limits of Town and title to the Land is held by Owner;
       WHEREAS, Town and Owner entered into an Amendment to Declaration of Use
Agreement made on December 28, 2012 and recorded in the Official Public Records Book 25694,
Page 633, of the Public Records of Palm Beach County, Florida (the ‘Amendment’), modifying
the Agreement for the conditional use of the Land as a hotel and accessory uses and for operation
on the Land of the Palm House Hotel (‘Hotel’) consistent with and subject to the conditions for
the ‘Approval’ including, among other conditions, a February 14, 2013 deadline for the completion
of construction of the Hotel (the “Completion Deadline”), as more specifically set forth in the
Amendment;
        WHEREAS, Owner commenced a civil action in December 2012 in the Fifteenth Judicial
Circuit of Palm Beach County, Florida, styled 160 Royal Palm, LLC v. Town of Palm Beach, Case
No.: 502012CA023613XXXXMB (the “Litigation”), seeking a declaratory judgment concerning
the Completion Deadline, which action remains pending but currently stayed based on the
Bankruptcy Action, as hereinafter defined;
        WHEREAS, effective February 15, 2013, Town commenced assessment of the Violation
Assessment based on Owner’s failure to complete construction of the Hotel by the Completion
Deadline, despite Owner’s contention that the Completion Deadline had been extended for two
years, as alleged in the Litigation;
       WHEREAS, Town and Owner entered into a Second Amendment to Declaration of Use
Agreement made on August 13, 2013 and recorded in the Official Public Records Book 26251,
Page 78, of the Public Records of Palm Beach County, Florida (the ‘Amendment’)(hereinafter the

                                                1
             Case 18-19441-EPK         Doc 536      Filed 02/05/19    Page 7 of 28



“Second Amendment” for clarity), modifying the Agreement for the conditional use of the Land
as a hotel and accessory uses and for Owner’s operation on the Land of the Palm House Hotel
(‘Hotel’) consistent with and subject to the conditions for the ‘Approval,’ including, among other
conditions, the Completion Deadline, as specifically set forth in the Second Amendment;
        WHEREAS, in 2014, the Town of Palm Beach Police Department, Code Enforcement
Office initiated a code enforcement action, Case # CE-14-1212, 160 Royal Palm Way, 160 Royal
Palm LLC, against the Land for unauthorized construction of the Hotel by Owner. Owner failed
to satisfy or correct the code enforcement violation resulting in the entry of an Order Assessing
Fine and Order Imposing Lien by the Town of Palm Beach Code Enforcement Board of the Town
of Palm Beach ("Town Code Enforcement") in the amount of $250 a day, commencing January
10, 2015 (the “Code Enforcement Fine”), which is recorded in Official Records Book 27315, page
1368 of the Public Records of Palm Beach County, Florida (the “Code Enforcement Lien”) to
enforce compliance with the code enforcement order (the “Code Enforcement Order”) requiring
the removal of all unpermitted work done beyond the scope of Owner’s approved variances and
building permits and passing all inspections;
       WHEREAS, in 2014 construction of the Hotel was terminated and abandoned without
completion or compliance with the Code Enforcement Order and the building permit for
construction of the Hotel expired;
        WHEREAS, on or about December 15, 2014 a civil action was commenced in the Fifteenth
Judicial Circuit of Palm Beach County, Florida, styled as Ryan Black v. Gerry Matthews, et al,
Case No.: 502014CA014846XXXXMB AG (the “Receivership Action”) by Ryan Black, as a
member and former managing member of Palm House, LLC, a Delaware limited liability company
and the sole member of Owner, seeking appointment of a receiver for Owner;
       WHEREAS, on or about July 20, 2015 the court in the Receivership Action entered an
Amended Agreed Order on Plaintiff's Motion to Appoint Receiver (the “Receivership Order”)
whereby Cary Glickstein (the “Receiver”) was appointed as Receiver for the real and personal
property of Owner, including the Land and the partially constructed Hotel, and directed by the
Receivership Order to pursue completion of the Hotel, upon securing construction financing, as
approved by Town;
        WHEREAS, in November 2015, Receiver applied for and on January 13, 2016, the Town
Council granted the Receiver approval of Site Plan # 1-2016 with Special Exception for
construction of the Hotel (the “Development Approval”), imposing conditions of approval in order
to regulate the use, mitigate any adverse impacts of the use, and insure that said use shall not be
adverse to the public interest, including, in part, correction of the unauthorized construction
underlying the Code Enforcement Lien, which approval was to be further memorialized in a Third
Amendment to Declaration of Use Agreement (the “Third Amendment”), which has not been
executed nor has the work commenced, as authorized by the Development Approval, by
application for a building permit revision;


                                                2
             Case 18-19441-EPK         Doc 536      Filed 02/05/19    Page 8 of 28



      WHEREAS, in November 2016, the Receiver sought and on December 14, 2016, the Town
Council granted the Receiver’s request for a conditional, temporary abatement of the Violation
Assessment accruing since February 15, 2013, which abatement remains conditionally and
temporarily in effect;
        WHEREAS, on or about November 17, 2016, the Receiver applied for and the Town Code
Enforcement Board granted the Receiver’s request for a conditional, temporary abatement of the
Code Enforcement Fine accruing since January 10, 2015, which abatement remains conditionally
and temporarily in effect. Among the conditions imposed for the continued abatement of the Code
Enforcement Fine was payment to the Town of the Code Enforcement Fine amount accruing
before the abatement date, which amount was paid in full;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in December 2016,
Receiver applied for and in January 2017 the Town Council granted the Receiver’s request to
extend the Development Approval for one year through January 13, 2018;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in or about December
2017, Receiver applied for and in January 2018 the Town Council granted the Receiver’s second
request to extend the Development Approval for one year through January 9, 2019;
      WHEREAS, on July 3, 2018, an order was entered by the Court in the Receivership Action
expanding the Receiver’s powers and making the Receiver the sole and exclusive manager of
Owner, among other powers;
       WHEREAS, on August 2, 2018, Owner, by and through the Receiver as the sole and
exclusive manager of Owner (“Manager”), filed a petition for Chapter 11 bankruptcy relief in the
United States Bankruptcy Court, Southern District of Florida, West Palm Beach, styled In re: 160
Royal Palm, LLC, Case No.: 18-19441-EPK (the “Bankruptcy Action”);
       WHEREAS, Manager believes the sale of the Land and the Hotel (collectively, the
“Property” or “Project”) to a qualified buyer is in the best interests of Owner’s creditors, Town
and interested parties and represents a final opportunity for the Manager to accomplish what the
Receiver could not by completion of the Hotel as approved by Town;
        WHEREAS, Owner, under the direction of Manager and subject to court approval in the
Bankruptcy Action, intends to sell the property to a qualified buyer who will complete construction
of the Hotel as approved by Town consistent with the Development Approval, a revised CMA and
building permit revision, as described below;
       WHEREAS, the Violation Assessment, Code Enforcement Fine, Code Enforcement Order,
Code Enforcement Lien and impending expiration of the Development Approval in January 2019
separately and collectively create uncertainty in any prospective buyer’s evaluation of the Land
and the Hotel for acquisition purposes and that uncertainty materially and adversely affects the
marketability of the Property and viability of the Project;
                                                3
             Case 18-19441-EPK          Doc 536      Filed 02/05/19     Page 9 of 28



       WHEREAS, the Town’s interests are furthered by the sale of the Property to a qualified
buyer who will complete the Project in accordance with the Development Approval; and
        WHEREAS, further to the above objectives, the Parties desire to conditionally compromise
and settle all claims, demands, rights, and causes of action with respect to the Violation Assessment
and impending expiration of the Development Approval and Owner is simultaneously seeking by
a separate amended conditional settlement agreement with Town Code Enforcement (the
“Amended CEB Settlement Agreement”) to settle all claims, demands, rights, and causes of action
with respect to the Code Enforcement Order, Code Enforcement Fine and Code Enforcement Lien.
        NOW THEREFORE, in consideration of the mutual promises, premises and covenants
set out in this Settlement Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby expressly acknowledged, and upon the terms and subject to the
conditions contained herein, the Parties expressly agree and covenant as follows:
       Section 1: Incorporation of Recitals
       The Parties expressly incorporate the recitals of this Settlement Agreement as a part hereof.
       Section 2. Continued Abatement of Violation Assessment.
       Town agrees to reinstate, if necessary, and conditionally abate accrual of the Violation
Assessment for an abatement period through May 31, 2019. Upon timely payment of the
Settlement Amount, as defined in Section 3 below, by a “Qualified Buyer,” as defined in Section
7 below, the foregoing abatements shall continue and remain in force and effect conditioned on
completion of construction of the Hotel in accordance with the requirements for extension of the
Development Approval in Section 4 below.
       Section 3: Settlement Amount; Payment
        Town agrees to accept payment of $200,000 (the “Settlement Amount”) from a Qualified
Buyer, as hereinafter defined, in full and final settlement of the Violation Assessment accruing
through May 31, 2019 provided such payment is delivered to Town on or before the earliest of (1)
thirty days from the closing on the sale of the Property or (2) January 31 February 28, 2019.
Payment shall be made in a single payment payable to Town of Palm Beach and delivered to Town
at 360 South County Road, Palm Beach, Florida 33480. Timely payment of the Settlement
Amount shall be an express condition precedent to the abatement of the Violation Assessment
through the abatement period set forth in Section 2.
       Section 4: Extension of Development Approval
The Development Approval shall continue in force and effect pending and subject to timely
performance of this Settlement Agreement. Upon timely payment of the Settlement Amount, Town
agrees to extend the Development Approval through May 31, 2019, provided on or before May
31, 2019 the Qualified Buyer: (i) makes application for and upon Town approval thereafter
executes and delivers the Third Amendment consistent with the Development Approval; (ii) makes
application for and upon Town approval thereafter executes and delivers a revised CMA consistent
                                                 4
            Case 18-19441-EPK          Doc 536       Filed 02/05/19   Page 10 of 28



with the Development Approval; (iii) makes application for a building permit revision for
construction of the Hotel consistent with the Development Approval; and (iv), if required by Town,
concurrent with the Qualified Buyer’s application for Third Amendment and revised CMA, and
solely to approve the change in ownership of the Land from Owner to the Qualified Buyer, makes
application for and receives Town approval for a modification to special exception for construction
and operation of the Hotel, consistent with the Development Approval, or as otherwise requested
by the Qualified Buyer and approved by the Town.
       Section 5: Satisfaction and Discharge of Violation Assessment
       Upon timely completion of the Hotel, as provided in the Third Amendment, the revised
CMA and building permit revision, the Violation Assessment shall be deemed fully satisfied and
discharged. Nothing contained herein shall prevent Town and the Qualified Buyer from agreeing
to an alternative protocol for the timing of the satisfaction and discharge of the Violation
Assessment.

       Section 6. Dismissal of Litigation
        On or before closing on the sale of the Property to a Qualified Buyer following entry of a
court order approving this Settlement Agreement in the Bankruptcy Action and the execution and
delivery of this Settlement Agreement by the Parties, the Litigation shall be dismissed with
prejudice.
       Section 7: Qualified Buyer
        For purposes of this Settlement Agreement, a Qualified Buyer (“Qualified Buyer”) shall
be the purchaser of the Property pursuant to a fully performed contract and sale approved by court
order in the Bankruptcy Action, excluding Owner, Former Owner, Palm House, LLC, any current
or former manager or member of Owner, Former Owner or Palm House, LLC, and any other party
to the Receivership Action or any other pending civil action in which Owner is a party, other than
Town. While this Settlement Agreement is expressly intended for the benefit of a Qualified Buyer,
nothing in this Agreement shall prevent Town, in Town’s discretion, from extending the benefits
conferred under this Settlement Agreement to a buyer who is not a Qualified Buyer hereunder.
       Section 8: Conditional Settlement
        This Settlement Agreement shall be of no force or effect unless it and the Amended CEB
Settlement Agreement are executed and delivered by the respective Parties and approved by a
court order duly entered in the Bankruptcy Action. In the event (1) payment of the Settlement
Amount is not timely paid to Town; (2) a Third Amendment to Declaration of Use Agreement is
not timely executed by and delivered to Town by the Qualified Buyer or (3) construction of the
Hotel is not timely completed by the Qualified Buyer in accordance with the Third Amendment,
revised CMA and building permit revision, then the Development Approval shall expire. Unless
otherwise extended by Town, the Violation Assessment abatement shall terminate and the
assessment and fine shall be reinstated as if the abatement had never been granted, less payments
received by Town, if any. If the Bankruptcy Action is dismissed before the sale of the Property or
                                                 5
             Case 18-19441-EPK          Doc 536       Filed 02/05/19    Page 11 of 28



if Owner is otherwise prevented or unable to sell the Property to a Qualified Buyer, Owner reserves
all of its rights, claims and defenses as asserted in the Litigation and/or that are or as may be
available to Owner in the Bankruptcy Action with regard to the Property, the Violation
Assessment, the Code Enforcement Fine and/or the Code Enforcement Lien.
       Section 9: No Admission of Liability or Fault
        This Agreement is a compromise of a disputed claim and the execution of this Settlement
Agreement is not, and should not be construed to be, as an admission of liability or fault on the
part of any party, their respective successors, assigns, subsidiaries, affiliates, agents, managers,
members, partners, and employees, and by executing this Settlement Agreement the Parties
expressly deny any liability or fault.
       Section 10: Governing Law
       This Settlement Agreement shall be interpreted, construed and enforced pursuant to and in
accordance with the laws of the State of Florida.
       Section 11: Attorneys’ Fees and Costs
        In the event of litigation to enforce the terms of this Settlement Agreement, the prevailing
party shall be entitled to recover its reasonable attorney’s fees and costs from the non-performing
party. Except as specifically provided in this Settlement Agreement, the Parties shall bear their
own respective attorneys’ fees and costs incurred in connection with the Litigation and the
negotiation and performance of this Settlement Agreement.
       Section 12: Time is of the Essence

       Time is of the essence for all dates and time periods expressed herein.

       Section 13: Choice of Law and Forum Selection

        The Parties agree that this Settlement Agreement is made and entered into in the State of
Florida, and shall in all respects be interpreted, enforced and governed under the laws of the
State of Florida without applying conflict of laws principles, and shall be subject to the exclusive
jurisdiction of the courts of Florida. The sole and exclusive venue for any litigation arising out of,
or relating to this Settlement Agreement shall be in Palm Beach, Florida, to the exclusion of any
and all other venues.

       Section 14: Interpretation of Settlement Agreement

        The Parties have been represented by counsel, and have reviewed this Settlement
Agreement through their respective attorneys or have had the opportunity to do so. None of the
Parties (nor any attorney for any of the Parties) shall be deemed to be the drafter of this Settlement
Agreement. Any rule of construction under Florida law requiring that ambiguities be resolved
against the drafting party shall not be employed in the interpretation of this Settlement Agreement.
The Parties further agree that all parts of this Settlement Agreement shall in all cases be
                                                  6
            Case 18-19441-EPK          Doc 536       Filed 02/05/19   Page 12 of 28



construed as a whole according to its fair meaning.

       Section 15: Successors and Assigns

       This Settlement Agreement shall apply to the Parties, as well as to each of their
predecessors, successors and assigns.

     Section 16:       Declaration of Use Agreement, the Amendment and the Second
Amendment

        The Declaration of Use Agreement, the Amendment to Declaration of Use Agreement and
the Second Amendment to Declaration of Use Agreement remain in full force and effect,
subjection to further modification by a Third Amendment to Declaration of Use Agreement
between Town and a Qualified Buyer, as generally described herein.

       Section 17: Authority to Execute Settlement Agreement

         Each of the Parties, and those persons executing this Settlement Agreement on behalf of
the Parties, warrants to the other that each has full power, authority and capacity to execute this
Settlement Agreement. In addition, the Parties warrant and represent that they are the owner of
the claims asserted against the other and have not transferred or assigned any claim, in whole or
in part.

       Section 18: Town Cooperation

        In connection with Owner’s sale of the Property to a Qualified Buyer as authorized and
approved in the Bankruptcy Action, Town agrees to cooperate with the settlement, title or closing
agent, Owner and the Qualified Buyer, at no expense to Town, and use its best reasonable efforts
to timely review and comply with written requests for information, acknowledgements and
confirmations further to Owner’s conveyance of title, confirmation of Qualified Buyer status, and
verification of the recitals set forth in this Settlement Agreement as of the Closing Date.

       Section 19: Headings

        All sections, titles or captions contained in this Settlement Agreement are for
convenience only and shall not be deemed to be a part of this Settlement Agreement, and shall not
affect the meaning or interpretation of this Settlement Agreement.

       Section 20: Amendment to Conditional Settlement Agreement; Merger

        Upon execution by the Parties, this Amended Conditional Settlement Agreement shall
amend and replace the Conditional Settlement Agreement executed by the Parties on October 9,
2018. There have been no written or oral representations made, or relied upon, by the Parties
as inducement for the execution of this Settlement Agreement that are not expressly stated
herein. The terms of this Settlement Agreement are contractual, not mere recitals, and may

                                                 7
            Case 18-19441-EPK         Doc 536       Filed 02/05/19   Page 13 of 28



be enforced by a court of competent jurisdiction. No changes in or additions to this Settlement
Agreement shall be valid, enforceable or recognized, unless made in a writing and signed by all of
the Parties.

       Section 21: Execution in Counterparts

        This Settlement Agreement may be executed in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same instrument.
Additionally, the different counterparts of this Settlement Agreement may be executed separately
by each signatory, and all such separately executed counterparts, when taken together, shall be
treated as and constitute one and the same instrument. Any signature delivered by electronic
or facsimile transmission shall be treated in all manner and respect as an original document.

        IN WITNESS WHEREOF the Parties have hereunto set their hands and seals the day and
year first above written.




                           SIGNATURES ON FOLLOWING PAGE




                                                8
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 14 of 28
            Case 18-19441-EPK        Doc 536       Filed 02/05/19   Page 15 of 28



                                          EXHBIT A

Legal Description for the Land:

Being Lots 31, 32 and 33, Block F, Royal Park Addition, a subdivision in the Town of Palm Beach,
Palm Beach, Florida, as recorded in Plat Book 4, Page 1, Public Records of Palm Beach County,
Florida




                                              10
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 16 of 28




            EXHIBIT B
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 17 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 18 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 19 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 20 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 21 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 22 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 23 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 24 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 25 of 28
Case 18-19441-EPK   Doc 536   Filed 02/05/19   Page 26 of 28




            EXHIBIT C
              Case 18-19441-EPK       Doc 536     Filed 02/05/19   Page 27 of 28




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                       Case No. 18-19441-EPK

      Debtor.                                              Chapter 11
___________________________/

                ORDER APPROVING AMENDMENTS TO SETTLEMENTS
                       WITH THE TOWN OF PALM BEACH

         THIS MATTER came before the Court upon the Debtor’s Ex Parte Motion for Approval

of Amendments with the Town of Palm Beach [ECF No. ___] (the “Motion”) filed by 160 Royal

Palm, LLC (the “Debtor”), wherein the Debtor requests approval of two Amended Conditional

Settlement Agreements (the “Agreements”) between the Debtor and (a) the Town of Palm Beach,

and (b) the Town of Palm Beach Code Enforcement Board (together, the “Town”). Copies of the

Agreements are attached to the Motion as Exhibits A and B.

         Having considered the Motion, the Agreements, and being otherwise fully advised in the

premises, it is ORDERED AND ADJUDGED that:




{2081/000/00364553}
              Case 18-19441-EPK        Doc 536      Filed 02/05/19     Page 28 of 28



       1.       The Motion [ECF No. ___] is GRANTED.

       2.       The terms of the Agreements are approved.

       3.       All terms of the Agreements are incorporated herein by reference and the parties

are authorized and directed to comply in full with said terms.

       4.       The Court shall retain jurisdiction to interpret and enforce this Order and the

Agreements.

                                                 ###

Submitted by:

Eric Pendergraft
SHRAIBERG, LANDAU & PAGE, P.A.
Attorney for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.




{2081/000/00364553}                          2
